Francesca’s Holdings Corporation

 



 

December 14, 2012

 

John De Meritt

c/o Francesca’s Holdings Corporation

8760 Clay Road

Houston, Texas 77080

 

Dear Mr. De Meritt:

 

This letter concerns our agreement regarding the outstanding stock options (the
“Outstanding Options”) previously granted to you under the Francesca’s Holdings
Corporation 2010 Stock Incentive Plan and the Francesca’s Holdings Corporation
2011 Equity Incentive Plan (together, the “Plans”) and future transactions in
the shares of common stock (the “Common Stock”) of Francesca’s Holdings
Corporation (the “Company”) that you currently hold or may acquire prior to
December 31, 2013. In connection with the termination of your employment with
the Company due to your retirement and your contemporaneous resignation as a
member of the Board of Directors of the Company, and in consideration of the
mutual agreements set forth in this letter agreement, you and the Company agree
to the following:

 

1.Effective immediately and until December 31, 2013, you will not offer, sell,
contract to sell, announce the intention to sell, pledge, grant any option to
purchase, make any short sale or otherwise dispose of any shares of Common Stock
of the Company, or any options or warrants to purchase any shares of Common
Stock of the Company, or any securities convertible into, exchangeable for or
that represent the right to receive shares of Common Stock of the Company,
whether now owned or hereafter acquired (regardless of the manner in which such
securities are obtained), owned directly by you (including holding as a
custodian) or with respect to which you have beneficial ownership within the
rules and regulations of the Securities and Exchange Commission (collectively
“Your Shares”), or exercise any right with respect to the registration of any of
Your Shares, or demand or cause to be filed any registration statement in
connection therewith, under the Securities Act of 1933, as amended. The
foregoing restriction is expressly agreed to preclude you from engaging in any
hedging or other transaction that is designed to or that reasonably could be
expected to lead to or result in a sale or disposition of Your Shares, even if
such shares would be disposed of by someone other than you. Such prohibited
hedging or other transactions would include without limitation any short sale or
any purchase, sale or grant of any right (including without limitation any put
or call option) with respect to any of Your Shares or with respect to any
security that includes, relates to, or derives any significant part of its value
from such shares.

 

 

 



Notwithstanding the foregoing, you may (i) transfer Your Shares to any trust for
the direct or indirect benefit of you or your immediate family, provided that
the trustee of the trust agrees to be bound in writing by the restrictions set
forth herein, and provided further that any such transfer shall not involve a
disposition for value or (ii) transfer Your Shares with the prior written
consent (a “Waiver”) of the Company, provided that in the case of clause (i), no
filing under Section 16(a) of the Securities Exchange Act of 1934, as amended,
shall be required or shall be voluntarily made in connection with such transfer
during the period covered by this Paragraph 1. The foregoing restrictions shall
also not apply to the exercise by you of any stock options granted under the
Plans (other than any disposition of shares of Common Stock as a result of a
“cashless” exercise of any such stock options) provided that in each case all
shares of Common Stock received by you upon such exercise shall thereafter be
subject to the restrictions contained in this letter agreement. For purposes of
this letter agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.

 

2.Effective immediately, your Outstanding Options are hereby amended to provide
that the period in which you may exercise the Outstanding Options, to the extent
such options were vested and exercisable on the effective date of your
termination of employment with the Company, will be extended through (and will
terminate on) December 31, 2013, provided, however, that in all cases such
Outstanding Options will be subject to earlier termination at the end of the
stated maximum term of the Outstanding Options or in connection with a change in
control of the Company (or similar event) as provided in the applicable Plan
and/or award agreements that evidence the Outstanding Options.

 

Except as expressly set forth above, this letter agreement does not modify any
other terms of your Outstanding Options (including, without limitation, the
effect of a termination of your employment as to any unvested portion of your
Outstanding Options).

 

You and the Company understand that if the termination of your employment does
not become effective as of December 31, 2012, this letter agreement shall
terminate, and you and the Company shall be released from all obligations
hereunder.

 

Please contact me if you have any questions about this letter.

 

 

[Signature page follow]

 

 

 



Francesca’s Holdings Corporation 2010 Stock Incentive Plan

Francesca’s Holdings Corporation 2011 Equity Incentive Plan

 

By:Compensation Committee of the Board as Plans Administrator

 

By:          /s/Greg Brenneman                                          

Greg Brenneman

Chairman, Compensation Committee

 

 

 

Francesca’s Holdings Corporation

 

By:          /s/Neill Davis                                              

Neill Davis, President

 

 

 

 

ACCEPTED AND AGREED:

 

 

By:           /s/John De Meritt                                        

John De Meritt, individually

 

 

 

The undersigned EverLong Holdings LP, a Texas corporation hereby joins this
letter agreement and agrees to be bound by the restrictions placed on John De
Meritt.

 

 

 

EverLong Holdings LP, a Texas limited partnership

 

By:JDM LLC, its general partner

 

By:          /s/John De Meritt                              

John De Meritt, Manager

 

 

